DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 06/16/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai et al. (USPG Pub No. 2010/0277923), hereinafter “Takai”.
Regarding claim 1, Takai discloses a liquid lens module (1) (see Fig. 1), comprising: a first plate (3) comprising a cavity (6) accommodating a conductive liquid (12) and a non- conductive liquid (13) (see Fig. 1, Paragraph 66); second (5) and third (4) plates disposed above and below the first plate (3) (see Fig. 1, Paragraph 66), respectively; and first (9a) and second (15) electrodes disposed on one side and another side of the first plate (3), respectively (see Fig. 1), wherein the cavity (6) has an inclined surface extending from an incidence opening formed below the second plate (5) to an emission opening (see Fig. 3), and wherein a ratio of a thickness of the first plate (3) between the incidence opening and the emission opening to a width of the incidence opening is greater than 0.3 (Paragraph 94).
Regarding claim 11, Takai discloses further comprising an insulation layer (10) on the inclined surface (see Fig. 1, Paragraph 72). 
Regarding claim 12, Takai discloses wherein the first electrode (9a) extends along the insulation layer (10) (see Fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takai (USPG Pub No. 2010/0277923) in view of Feng et al. (USP No. 8,027,096), hereinafter “Feng”.
Regarding claim 2, Takai discloses the claimed invention, but does not specify wherein the ratio is 0.31 to 0.42. Paragraph 94 of Takai teaches dimensions of a liquid lens module wherein the ratio is outside of the recited range. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, in the same field of endeavor, Feng teaches wherein the ratio is 0.31 to 0.42 (Col. 5, Lines 35-38, Col. 8, Line 63 – Col. 9, Line 6, Col. 9, Line 56 – Col. 10, Line 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Takai with wherein the ratio is 0.31 to 0.42 of Feng for the purpose of providing a liquid lens module that fits the desired use (Col. 9, Lines 2-4).	
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            9/8/2022